Citation Nr: 1141661	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a degenerative disc disease and degenerative joint disease disability.

3.  Entitlement to service connection for bilateral foot and leg disability.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 until March 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Scoliosis was noted at entry into service.

2.  Scoliosis did not increase in severity during service, and the Veteran does not currently have scoliosis.

3.  An in-service low back disorder was acute and transitory, and resolved without residuals.

4.  Bilateral foot and leg disability was not manifest during service and is not attributable to service.

5.   The Veteran does not have an acquired psychiatric disorder, to include PTSD.

6.  Migraines were not manifest during service and are not attributable to service.

7.  Current hearing loss disability is not shown.

8.  Tinnitus was not manifest during service and is not attributable to service.

9.  The Veteran is not precluded from substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred in or aggravated by service.  38 U.S.C.A § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

3.  Bilateral foot and leg disability was not incurred in or aggravated by service.  38 U.S.C.A § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

4.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 3.304 (2011).

5.  Migraines were not incurred in or aggravated by service.  38 U.S.C.A § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

6.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.385 (2011).

7.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January and June 2007 that fully addressed all notice elements and were sent prior to the initial RO decision in these matters.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of VA treatment.  Furthermore, the Veteran was afforded a VA audiology examination and an examination of the spine in July 2008.  During these examinations, the examiners were provided the Veteran's claims file for review, took down the Veteran's history, considered diagnostic data and the Veteran's lay statements, laid a factual foundation for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examinations of the appellant is found to have been adequate.

With regard to the issues of feet, legs, acquired psychiatric disorder, and migraine headaches, the Veteran has not been afforded VA examination.  Under the VCAA, VA must provide an examination when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the stand tad of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the service treatment records are silent as to any complaints or treatment of the feet and leg pain, acquired psychiatric disorder, and migraine headaches, and examinations showed all of the above systems were normal on separation.  Moreover, as discussed in greater detail, initial complaints relating to these disabilities did not come until many decades after separation from service.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon

In some circumstances, VA's duty to assist includes requesting verification of alleged stressors through the U.S. Army & Joint Services Records Research Center (JSRRC).  The Board notes that JSRRC researches Army, Navy, Air Force, and Coast Guard records containing historical information on individual units within these branches of service, as well as some personnel records, as they relate to the stressful events described by veterans seeking service connection for PTSD.  JSRRC provides VA with a summary of its findings.  Such a request, however, requires more than a report of anecdotal events or experiences.  Not every event that occurs during the course of an individual's service is recorded, and service records rarely chronicle specific experiences of individual service members.

In this case, the Veteran has not identified any specific stressor event, and in fact failed to complete a PTSD questionnaire sent to him in June 2007.  VA cannot conduct a search to verify a stressor event without at least some information from the Veteran.  The Board notes that VA's duty to assist in the development of a claim is not a one-way street or blind alley.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, as the Veteran has refused to cooperate, the Board finds that referral to JSRRC for verification of  alleged stressors is not warranted.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

Veterans are entitled to compensation from VA for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for an organic disease of the nervous system, to include sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

A veteran is presumed to have entered service in sound condition with respect to his health.  See 38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

Regarding the question of the occurrence of an in-service stressor to support the diagnosis of post-traumatic stress disorder, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy. Gaines v. West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a case, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed in-service stressor. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010)(announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  As discussed fully below, because the Veteran does not have a diagnosis of PTSD and did not serve during a period of was, the amended regulation regarding stressors is not applicable.

The Court of Appeals for Veterans Claims has held that a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Here, the Veteran is claiming entitlement to service connection for a hearing loss disability.  The threshold for normal hearing is from 0 to 20 decibels.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Factual Background

Service treatment records indicate that on induction examination in February 1976, the Veteran's neck, ears, ear drums, feet, lower extremities, and psychology were all normal.  The spine revealed severe scoliosis.  The Veteran affirmatively denied any history of ear trouble, hearing loss, recurrent back pain, foot trouble, and depression or excessive worry.  Audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
10
X
15
LEFT
15
15
15
X
15

The Board notes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the case of the above readings, however, a notation accompanying the testing results indicates that the results were recorded in ANSI units and thus no conversion is necessary.  

In May 1976, the Veteran complained of three to four weeks of back pain after lifting a heavy object.  The pain was at the T9-L1 level, and he had full range of motion with no radicular symptoms.  In July 1976, he stated that he had back pain following heavy lifting three months prior, and that he now had constant moderate pain.  In November 1976, pain was reported to come and go, and was made worse by heavy lifting.

In February 1977, an assessment of muscle strain was indicated regarding the Veteran's back.  Heat, message, and exercise were all recommended.  One month later, in March 1977, the Veteran reported that his back was sore when sitting down or carrying something.  The soreness was in the lower back, just to the right of midline.

On separation examination in February 1979, the Veteran's neck, ears, ear drums, feet, lower extremities, spine, and psychology were all normal.  The Veteran affirmatively denied any history of ear trouble, hearing loss, recurrent back pain, foot trouble, and depression or excessive worry.  Audiological evaluation showed pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
10
X
15
15
LEFT
15
0
5
X
15
10

IThe Veteran reported a one month history of left knee pain, and endorsed back pain in August 2005.  Subsequent radiographic imaging indicated lumbar vertebral body heights and alignment were maintained.  Disc space narrowing with marginal osteophytosis was noted at the L4-5 and L5-S1 levels, and represented degenerative disc disease.  

In September 2005, the Veteran reported a two week history of lower left extremity swelling and pain to the extent that his symptoms made ambulation difficult.  On general physical, the Veteran reported a history of low back and knee pain, with knee pain having begun two months prior.  Leg pain was described as chronic and greater on the left than the right.  With regard to leg pain, deep vein thrombosis was ruled out and it was suggested that his symptoms may have been due to alcohol neuropathy or vitamin B12 deficiency.

On an additional assessment three days later, the Veteran stated that he had been having foot pain for the preceding two to three months.  Pain involving the bilateral tibias had resolved, however he still had numbness and tingling in the feet suggestive of neuropathy.

A PTSD screening in November 2006 was negative.

Magnetic resonance imaging in July 2007 revealed degenerative disc disease changes with annular tears and disc protrusions at L4-5 and L5-S1 levels.  Secondary spinal canal narrowing and thecal compression was noted at the L4-5 level, and neural foramina was present at all levels.

On psychological assessment in July 2007, the Veteran stated that he did not know why he was being seen for such an evaluation and he was generally uncooperative.  The evaluator was unable to perform a formal mental status evaluation, however he noted that the Veteran's speech was of normal rate and volume.  He denied that he was depressed, but affect appeared mildly labile and irritated.  Thoughts were logical, sequential and goal-directed, however insight and judgment were questionable.  While the evaluator was unable to make a formal psychological diagnosis, he suspected a possible personality disorder.

On VA examination of the spine in August 2007, the Veteran reported that he hurt his low back carrying a rifle while in Berlin and that he had progressive low back pain since separation.  Review of imaging from June 2007 showed degenerative disc disease with annular tears and disc protrusion.  The Veteran endorsed a sharp pain in his back that radiated down his left leg and into his left foot every day.  He had left knee swelling and numbness.  The diagnosis was of degenerative disc disease with annular tears and disc protrusion at the L4-5, L5 and S1 levels.  Also, there was secondary spinal canal narrowing with thecal compression at the L4/5 level. 

On VA examination in September 2008, the examiner opined that although the Veteran was diagnosed with severe scoliosis on enlistment examination, contemporaneous x-ray imaging shoed a completely normal spine with no evidence of scoliosis.  On reviewing the Veteran's in-service history, the examiner concluded that the evidence did not indicate a connection between in-service facet syndrome, low back strain or pelvic tilt and his current degenerative disc disease.  The examiner went on to opine that the evidence also did not indicate a link between in-service back disorders and the Veteran's current foot and leg pains.  He concluded that foot and leg symptoms were more likely than not related to his current degenerative disc disease, which was itself not related to service.

The Veteran underwent VA audiological examination in July 2008 which revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
25
LEFT
5
5
10
15
20

Speech audiometry using the Maryland CNC testing revealed speech recognition ability of 96 percent in both ears.  The Veteran reported exposure to weapons fire and heavy equipment during service.  He stated that tinnitus had begun one year prior, and that it was present two to three times a week.  The examiner noted that hearing was normal bilaterally and thus an opinion regarding the etiology of the Veteran's hearing loss disability was moot.  With regard to tinnitus, the examiner concluded that tinnitus was not related to service since the Veteran himself reported that the disorder had begun more than 25 years after separation.

Back Disability

Based on the foregoing, the service treatment records show a diagnosis of scoliosis on enlistment examination in 1976, but no other reference to such disorder including on separation 1979, and no current diagnosis for the disorder.

Because scoliosis was noted on entry, the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111 (2011).  Nonetheless, entitlement to service connection for scoliosis may still be established if aggravation was shown during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Based on the evidence of record, there was no increase in severity during service.  Specifically, the disorder was not noted on separation, the Veteran's in-service complaints were not attributed to scoliosis, and he does not currently have scoliosis.  As the claimant does not have the disorder, it is axiomatic that the disorder did not increase in severity. 

Service treatment records also show in-service back pain soreness and a diagnosis of muscle strain.  On separation, however, the spine was normal and the Veteran affirmatively denied any recurrent back pain.  This does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  Nevertheless, a review of the evidence leads to the conclusion that currently diagnosed degenerative disc disease with annular tears and disc protrusion is not related to active service.

In considering the lay and medical history above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, back pain is capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran has endorsed continuous symptomatology since lifting a heavy weight during service.  Yet on separation he denied recurrent back pain.  Given this irregularity, the Veteran has shown himself to be an inconsistent historian and the Board finds that the Veteran's credibility is reduced with regard to his statements of continuous symptomatology.

Of far greater probative value are the competent statements of the VA examiner in September 2008.  Specifically, the examiner reviewed the Veteran's claims file, including in-service references to back symptomatology.  The examiner considered the lay and medical evidence before reaching the conclusion that in-service reports were unrelated to his current degenerative disc disease with annular tears and disc protrusion.

Furthermore, given the Veteran's normal spine on separation, the Board finds that any in-service low back disorders was acute and transitory and resolved without residuals prior to separation in March 1979.

The evidence does establish that degenerative disc disease was identified decades after service.  However, degenerative disc disease was not identified during service and arthritis (as evidenced by the presence of as osteophytes) was not identified within one year of separation from service.  Furthermore, there is no competent evidence linking the remote diagnosis to any event in-service, to include the Veteran's complaints of back symptomatology.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Foot and Leg Pain

Service treatment records do not indicate any complaints regarding feet or leg pain beyond a reference to a right thigh laceration and right ankle edema in April 1977, and on separation examination in 1979 the lower extremities were indicated to be normal.

Following separation the Veteran did not complain of leg pain until September 2005. While pain is capable of lay observation, the Veteran is not competent to comment on the etiology of such pain.  In this case, the evidence indicates that the Veteran did not have leg or foot pain on separation, and his current leg and foot pain is not related to service.

Rather, the competent evidence of record indicates that leg and foot pain may be related to neuropathy, vitamin B12 deficiency, or disc disease, and no competent evidence relates the claimed symptoms to service.  Furthermore, to the extent that the Veteran complains of continuous symptomatology, while competent, such complaints are not credible.  Specifically, the Board notes that the Veteran affirmatively denied any such symptoms on separation from service.

Equally important is the fact that when seen in 2005, the Veteran reported a recent onset of symptomatology, rather than an in-service onset.  The Board concludes that his statements for treatment purposes are far more probative than statements made to advance his claims for monetary benefits.  It is expected that a person seeking treatment would be a more reliable historian in an effort to secure appropriate medical care.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Acquired Psychiatric Disorder, PTSD, Migraine Headaches

Neither during service or at separation was acquired psychiatric disorder, PTSD and migraine headaches found.  Furthermore, there is no competent evidence that has been submitted to indicate a current diagnosis for the above.  To that end, the Board notes that the Veteran is not competent to diagnose himself with an acquired psychiatric disorder, including PTSD, or migraines.  In fact the Veteran has not endorsed headaches to any degree.  Finally, to the extent that the Veteran has been diagnosed with a personality disorder, a personality disorder is not a disease or injury within the meaning of the laws which provide for compensation.

Thus, the Board is left to conclude that in the absence of a current disability, entitlement to service connection cannot be established.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Bilateral Hearing Loss Disability

Service records reflect that on separation examination in 1979 the Veteran's hearing was normal.

The most recent audiological examination in July 2008 revealed that the Veteran's hearing was not "normal" to the extent that his right ear hearing at 4000 Hertz was limited to 25 decibels.  See Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  Nonetheless, there is no record showing that the Veteran's hearing in either ear amounts to a disability under 38 C.F.R. § 3.385 (2011).  Hearing at none of the frequencies is limited to 40 decibels or greater, and speech recognition is 96 percent in each ear.

Accordingly, in the absence of a current disability entitlement to service connection cannot be established.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The service treatment records show no complaints referable to tinnitus during service and on separation from service in 1979, the Veteran's hearing and ears were normal.  Following separation, the Veteran endorsed a one year history of tinnitus on VA examination in July 2008.  Based on such endorsement, the examiner concluded that tinnitus onset well after service and was not related to in-service exposures.

The Veteran is competent to report the symptoms of tinnitus.  The Board notes that by his own admission the disorder did not begin until 28 years after service, and there is no evidence that tinnitus is related to service other than the Veteran's claim for service connection. 

Thus, the more probative evidence establishes that tinnitus first developed decades after service and that it is unrelated to service.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

A total disability rating may be assigned where the schedular rating is less than total, and when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).

All Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2011).

In this case, the Veteran is not entitled to service connection for any disease or injury.  Thus, the criteria for establishment of TDIU cannot be met on a schedular or extra-schedular basis, and the claim must be denied.


ORDER

Service connection for scoliosis is denied.

Service connection for a low back disability is denied.

Service connection for bilateral foot and leg disability is denied.

Service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) is denied.

Service connection for migraines is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Entitlement to TDIU is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


